Citation Nr: 1528799	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-00 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from April 1976 to February 1980.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his January 2013 substantive appeal, the Veteran asserted that his right knee had recently given way, causing him to fall and injure his right knee and thigh.  

The Veteran was afforded a VA examination of his right knee in January 2014.   The examiner diagnosed "mild" degenerative joint disease, and found that the Veteran's knee was otherwise normal.  However, the examination report includes a copy of a May 2013 MRI, diagnosing an injury to the Veteran's quadriceps and a possible injury to his right medial meniscus.  The report states that the Veteran's injuries "may be an acute on chronic injury (i.e. recent injury 4 months ago and prior injury 2+ decades ago)."  

Given these contradictory findings, the Veteran should be afforded another VA examination in order to obtain a definitive opinion as to whether the Veteran has injuries to his right quadriceps and medical meniscus that are the result of his service-connected right knee disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The most recent VA clinical notes of record are dated October 2012.  As the Veteran has received VA treatment for his right knee since then, updated VA treatment records must be obtained.  38 C.F.R.  § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since October 2012.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

2.  Schedule the Veteran for a VA orthopedic examination to assess the current severity of his service-connected right knee disability.  The entire record must be reviewed by the examiner.  

The examiner is asked to describe in detail all the current symptoms of the Veteran's service-connected right knee disability and the impact the right knee disability has on the Veteran's daily and occupational functioning.

The Veteran asserts that his right knee "buckled" as a result of his service-connected degenerative joint disease of the right knee, causing him to fall and injure his knee and thigh.  A May 2013 MRI report identifies several injuries to the Veteran's knee and right quadriceps which "may be an acute on chronic injury (i.e. recent injury 4 months ago and prior injury 2+ decades ago)."  

Thus, the relationship, if any, between the injuries noted on the May 2013 MRI report and the Veteran's service-connected degenerative joint disease (DJD) of the right knee (in particular, as alleged by the Veteran, buckling caused by DJD of the right knee) must be clarified.  Specifically, the examiner is asked to opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected right knee disability caused the fall that caused the injuries noted on the May 2013 MRI report, as alleged by the Veteran.

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




